DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al., (US 2016/0324747, cited in IDS).
	Ito et al. teaches compositions and methods of using “low-toxicity sophorolipid” (Abstract).
	The low-toxicity sophorolipid “can be suitably incorporated into cosmetics, drugs, quasi-drugs, medical devices, and the like applied to the skin, ocular mucosa, oral mucosa, or other mucosal sites (such as the throat, nasal cavity, aural cavity, reproductive organs, and anus), and wound sites (such as wounds and sites of inflammation)” (p. 2, para. [0091]).
	Suitable compositions include “eye washes, eye drops, cosmetics, oral cavity washes, mucosal or wound cleansers, and wound dressings” (p. 3, para. [0047]).
mouthwashes comprising the 0.001%, 1.0% and 100% of the low-toxicity sophorolipid (p. 31, Table 13, examples 1-3).  The compositions were shown to “provide a mouthwash with good cleaning power and low oral mucosa irritation” (Id. para. [0360]).
	The prior art is anticipatory insofar as it teaches a composition comprising at least one sophorolipid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al., (US 2016/0324747, cited in IDS).
Ito et al. teaches compositions and methods of using “low-toxicity sophorolipid” (Abstract).
The low-toxicity sophorolipid has a “fatty acid moiety . . . known to depend on the fatty acid chain lengthy and proportion of the hydrophobic substrate added as a medium component, and thus can be controlled to an extent” (p. 13, para. [0188]).  Accordingly, the sophorolipid may have an oleic acid tail, as per claim 4, insofar as “oleic acid or a lipid containing oleic acid in a high proportion is suitable for use as the hydrophobic substrate” (Id.).  Since the fatty acids in the medium include “palmitic acid” and “stearic acid” it would have been obvious for the sophorolipid to have a palmitic or stearic acid tails, as per claims 5, 6, 12, 13.
	The low-toxicity sophorolipid “can be suitably incorporated into cosmetics, drugs, quasi-drugs, medical devices, and the like applied to the skin, ocular mucosa, oral mucosa, or other mucosal sites (such as the throat, nasal cavity, aural cavity, reproductive organs, and anus), and wound sites (such as wounds and sites of inflammation)” (p. 2, para. [0091]).
	Suitable compositions include “eye washes, eye drops, cosmetics, oral cavity washes, mucosal or wound cleansers, and wound dressings” (p. 3, para. [0047]).
	The prior art teaches three specific embodiments of mouthwashes comprising the 0.001%, 1.0% and 100% of the low-toxicity sophorolipid (p. 31, Table 13, examples 1-3).  The compositions were shown to “provide a mouthwash with good cleaning power and low oral mucosa irritation” (Id. para. [0360]).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to contact the oral cavity with an effective amount of at least one 

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Gross et al. US 2013/0331466.  Gross et al. is pertinent for teaching methods of making modified sophorolipids (Abstract).  

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612